
	
		II
		111th CONGRESS
		1st Session
		S. 751
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Durbin (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a revenue source for fair elections
		  financing of Senate campaigns by providing an excise tax on amounts paid
		  pursuant to contracts with the United States Government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Elections Revenue Act of
			 2009.
		2.Fair Elections
			 Fund revenue
			(a)In
			 generalThe Internal Revenue Code of 1986 is amended by inserting
			 after chapter 36 the following new chapter:
				
					37Tax on payments
				pursuant to certain government contracts
						
							Sec. 4501. Imposition of tax.
						
						4501.Imposition of
				tax
							(a)Tax
				imposedThere is hereby imposed on any payment made to a
				qualified person pursuant to a qualified contract with the Government of the
				United States a tax equal to 0.50 percent of the amount paid.
							(b)LimitationThe
				aggregate amount of tax imposed under subsection (a) for any calendar year
				shall not exceed $500,000.
							(c)Qualified
				personFor purposes of this section, the term qualified
				person means any person which—
								(1)is not a State or
				local government or a foreign nation, and
								(2)has contracts
				with the Government of the United States with a value in excess of
				$10,000,000.
								(d)Payment of
				taxThe tax imposed by this section shall be paid by the person
				receiving such payment.
							(e)Use of revenue
				generated by taxIt is the sense of the Senate that amounts
				equivalent to the revenue generated by the tax imposed under this chapter
				should be appropriated for the financing of a Fair Elections Fund and used for
				the public financing of Senate
				elections.
							.
			(b)Conforming
			 amendmentThe table of chapter of the Internal Revenue Code of
			 1986 is amended by inserting after the item relating to chapter 36 the
			 following:
				
					
						Chapter 37—Tax on payments pursuant to certain government
				contracts
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into after the date of the enactment of this Act.
			
